SHEPHERD, J.
This is an appeal by the Miami-Dade County School Board from a final order of the State of Florida Board of Education, reversing a decision to immediately terminate the Charter School Contract between the County School Board and Rise Academy of South Dade, pursuant to section 1002.33(8) of the Florida Statutes (2009).
There is considerable disagreement among the parties and scant guidance in the law concerning the rights and obligations of the parties in an immediate termination proceeding conducted pursuant to the 2009 version of Section 1002.33(8), which permits immediate termination of a charter school contract “if the sponsor [County School Board] determines that good cause has been shown or if the health, safety, or welfare of the students is threatened.”1 However, considering all the evidence in the record, including that which was unavailable at the time the hearing was held before the County School Board,2 we conclude that the State Board of Education erred under any standard of review that might be applied when it reversed the decision of the County School Board terminating the Rise Academy Charter. Compare Spiral Tech Elementary Charter Sch. v. Sch. Bd. of Miami-Dade Cnty., 994 So.2d 455 (Fla. 3d DCA 2008) (applying two-fold review-whether factual findings were supported by competent substantial evidence and whether agency erroneously interpreted the law) with Sch. Bd. of Osceola Cnty. v. UCP of Cent. Fla., 905 So.2d 909 (Fla. 5th DCA 2005) (determining State Board action to be supported by competent, substantial record evidence).
Accordingly, we reverse and remand with the direction that the State Board of Education deny Rise Academy’s appeal and affirm the decision of the Miami-Dade County School Board.
Reversed and remanded with instructions.

. Since the initiation of the immediate termination proceeding in this case, the procedural quagmire in which the parties have found themselves ensconced in this case have been substantially ameliorated by the incorporation of Chapter 120 review procedures in these proceedings. See Ch. 2-11-2332 § 3, Laws of Fla.


. Two weeks after the hearing, the State Department of Education released its annual school grading report, stating Rise Academy had moved from an F School to an A School in one year. Rise Academy unsuccessfully requested the County School Board to reconsider its decision based on this report.